DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted Claims 1-11 in the application. In the present response, the Applicant amended Claims 1-11. Accordingly, Claims 1-11 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 07/06/202022, with respect to rejection of Claims 1-2 and 3 under 35 U.S.C. § 102(a)(2) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant’s amendment to Claims 1, 2 and 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2-5, 8-11 are rejected under 35 U.S.C. § 103 over Seomoon et al (US 2020/0057545) in view of Tsai et al (US 2010/0051331). 
Regarding Claim 1,  Seomoon (In Figs 14A) disclose a display screen (100/200/300/390), comprising: 
a display panel (300) and 
a heat dissipation film (heat dissipating member, ¶ 82, II. 1-7) disposed on a back surface of the display panel (300, ¶ 79, II. 1-6); the heat dissipation film comprising: 
a heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) comprising at least one selected from group consisting of a carbon nanowall (carbon nanotubes, ¶ 82, II. 1-7), a metal nanowall, an oxide nanowall, and a combination thereof.
wherein materials of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) are doped with the cushioning material (cushion layer, ¶ 81, II. 1-11), and the cushioning material comprises an elastic polymer (¶ 81, II. 1-11).
However, Seomoon does not disclose wherein a heat conduction layer comprising vertical heat conduction structures forming a nanowall, and gaps are defined between the vertical heat conduction structures, wherein the gaps are filled with a cushioning material.
Instead Tsai (In Fig 1) teaches wherein a heat conduction layer (12) comprising vertical heat conduction structures (122, ¶ 23, II. 12-18) forming a nanowall (12, ¶ 23, II. 1-18), and gaps (gaps in-between 122,  ¶ 38, II. 8-11), (Fig 1) are defined between the vertical heat conduction structures (122, ¶ 23, II. 12-18), wherein the gaps are filled with a cushioning material (121, ¶ 23, II. 4-9), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Tsai with a heat conduction layer comprising vertical heat conduction structures forming a nanowall with gaps defined between the vertical heat conduction structures and filled with a cushioning material to benefit from providing improved heat dissipation with excellent coefficient of thermal conductivity, such that residual heat generated by the electronic component could be easily dissipated (Tsai, ¶ 6, II. 1-9, ¶ 7, II. 1-4).
Regarding Claim 2, Seomoon (In Figs 14A) disclose a display screen (10), comprising: 
a display panel (300) and a heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) disposed on a back surface of the display panel (300, ¶ 79, II. 1-6); the heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) comprising: 
a heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) comprising at least one selected from the group consisting of a carbon nanowall, (carbon nanotubes, ¶ 82, II. 1-7) a metal nanowall, an oxide nanowall, and a combination thereof.
However Seomoon does not disclose wherein a heat conduction layer comprising vertical heat conduction structures forming a nanowall, wherein gaps are defined between the vertical heat conduction structures.
Instead Tsai (In Fig 1) teaches wherein a heat conduction layer (12) comprising vertical heat conduction structures (122, ¶ 23, II. 12-18) forming a nanowall (12, ¶ 23, II. 1-18), wherein gaps (gaps in-between 122,  ¶ 38, II. 8-11) are defined between the vertical heat conduction structures (122, ¶ 23, II. 12-18), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Tsai with a heat conduction layer comprising vertical heat conduction structures forming a nanowall with gaps defined between the vertical heat conduction structures to benefit from providing improved heat dissipation with excellent coefficient of thermal conductivity, such that residual heat generated by the electronic component could be easily dissipated (Tsai, ¶ 6, II. 1-9, ¶ 7, II. 1-4).
Regarding Claim 3, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon as modified does not disclose wherein the gaps are filled with a cushioning material.
Instead Tsai (In Fig 1) further teaches wherein the gaps (gaps in-between 122,  ¶ 38, II. 8-11) are filled with a cushioning material (121, ¶ 23, II. 4-9), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Tsai with gaps filled with a cushioning material to benefit from providing improved heat dissipation with excellent coefficient of thermal conductivity, such that residual heat generated by the electronic component could be easily dissipated (Tsai, ¶ 6, II. 1-9, ¶ 7, II. 1-4).
Regarding Claim 4, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein materials of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) are doped with a cushioning material (cushion layer, ¶ 81, II. 1-11).
Regarding Claim 5, Seomoon in view of Tsai discloses the limitations of Claim 4, however Seomoon (In Fig 14A) further disclose wherein the cushioning material (cushion layer, ¶ 81, II. 1-11) comprises an elastic polymer (¶ 81, II. 1-11).
Regarding Claim 8, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the heat dissipation film further comprises a metal layer (metal film, ¶ 82, II. 1-7) disposed on one side of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) away from the display panel (300).
Regarding Claim 9, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the display screen (100/200/300/390) further comprises a cushioning layer (cushion layer, ¶ 81, II. 1-11), the cushioning layer (cushion layer, ¶ 81, II. 1-11) is disposed between the heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) and the display panel (300), (¶ 81, II. 1-4).
Regarding Claim 10, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the display panel is an organic light-emitting diode display panel (¶ 70, II. 1-7) or a liquid crystal display panel.
Regarding Claim 11, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein an electronic device (10), comprising the display screen (100/200/300/390).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Seomoon in view of Tsai and further in view of liu et al (US 2008/0299031).
Regarding Claim 6, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon does not disclose wherein a thickness of the heat dissipation film ranges from 50 µm to 150 µm.
Instead (Liu in Fig 1) teaches wherein a thickness of the heat dissipation film (carbon nanotube film, ¶ 26, II. 1-3, ¶ 5, II. 1-8) ranges from 50 µm to 150 µm (¶ 26, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Tsai and further with Liu with the heat dissipation film ranging between 50 µm to 150 µm to benefit from a simple and efficient method of making carbon nanotube film with desired thickness that have good tensile and mechanical strength (Liu, ¶ 7, II. 1-4, ¶ 26, II. 1-10).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Seomoon in view of Tsai and further in view of Bae et al (US 2005/0088097).
Regarding Claim 7, Seomoon in view of Tsai discloses the limitations of Claim 2, however Seomoon does not disclose wherein a heat conduction direction of the heat conduction layer is perpendicular to a display surface of the display panel.
Instead Bae (In Fig 2) teaches wherein a heat conduction direction (portion of arrows perpendicular to 20), (Fig 2) of the heat conduction layer (28a, ¶ 46, II. 1-6) is perpendicular to a display surface of the display panel (20), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Tsai and further with Bae with a heat conduction direction of the heat conduction layer being perpendicular to a display surface of the display panel to benefit from efficiently facilitating the heat transfer and dissipation of the plasma display (Bae, ¶ 10, II. 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835